Citation Nr: 0417953	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  94-25 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for chronic 
obstructive pulmonary disease (COPD) with emphysema, 
currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for epididymitis of 
the left testicle, currently rated as 10 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
cholecystectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1974 to November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  Subsequently, the case was 
transferred to the RO in St. Petersburg, Florida

The case was previously before the Board in July 1997, 
November 2000, and August 2003.  During the pendency of this 
appeal, certain relevant regulations have been amended, and 
the case was remanded for consideration of these amendments 
based on new medical examinations.  The case has returned and 
is ready for appellate action.

In May 2004, the Board received a packet of medical evidence 
from the veteran regarding medical disorders that are not 
relevant to the issues on appeal.  The Board refers these 
documents to the RO for appropriate action.


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

3.  Prior to October 7, 1996, only the earlier criteria for 
rating the appellant's COPD with emphysema are applicable.

4.  Prior to February 25, 1994, only the earlier criteria for 
rating the appellant's epididymitis of the left testicle are 
applicable.

5.  Prior to July 2, 2001, only the earlier criteria for 
rating the appellant's removal of his gall bladder 
(cholecystectomy) are applicable.

6.  Prior to August 20, 2002, only the earlier criteria for 
rating the appellant's post-surgical scarring are applicable.

7.  With respect to the period of time subsequent to October 
7, 1996, neither the pre-October 1996 criteria nor the 
amended criteria for rating the appellant's COPD with 
emphysema are more favorable to the appellant.

8.  With respect to the period of time subsequent to February 
25, 1994, neither the pre-February 25, 1994, criteria nor the 
amended criteria for rating the appellant's epididymitis of 
the left testicle are more favorable to the appellant.

9.  With respect to the period of time subsequent to July 2, 
2001, neither the pre-July 2, 2001, criteria nor the amended 
criteria for rating the appellant's cholecystectomy are more 
favorable to the appellant.

10.  With respect to the period of time subsequent to August 
20, 2002, neither the pre- August 20, 2002, criteria nor the 
amended criteria for rating the appellant's post-surgical 
scars are more favorable to the appellant.

11.  The appellant's COPD with emphysema is currently 
manifested by no more than moderate pulmonary emphysema with 
moderate dyspnea occurring after climbing one flight of steps 
or walking more than one block on a level surface and 
pulmonary function test results which are consistent with 
findings of moderate emphysema; attacks are controlled with 
daily inhalational medication and recent pulmonary function 
tests that do not show a ratio of Forced Expiratory Volume in 
one second (FEV-1) of less than 55 percent of predicted, 
Forced Vital Capacity (FVC) FEV-1 of less than 55 percent of 
predicted; or FEV-1/FVC of less than 55 percent of predicted; 
or DLCO(SB) of less than 55-percent of predicted; or when 
there is maximum oxygen consumption of 15 to 20 ml/kg/min 
(with cardiorespiratory limit).

12.  The appellant's epididymitis of the left testicle with 
post-surgical scarring is currently manifested by no 
residuals from the event during service.

13.  The appellant's cholecystectomy with post-surgical 
scarring is currently manifested by no current residuals or 
sequelae with a well-healed, 24-centimeter wide scar with and 
adjacent 4 centimeter scar on his abdomen.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 
percent for COPD with emphysema have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6603 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.97, 
Diagnostic Code 6603 (2003).

2.  The criteria for a disability rating greater than 10 
percent for epididymitis of the left testicle with post-
surgical scarring have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. 4.115a, Diagnostic Code 7512 (1993); 
38 C.F.R. 4.115a, 4.115b, Diagnostic Code 7525 (2003); 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2001); 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2003).

3.  The criteria for a compensable disability rating for 
cholecystectomy with post-surgical scarring have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.97, Diagnostic Code 6602 (2003); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805 (2001); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of this appeal.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (regulations promulgated to implement 
the statutory changes).  Among other things, the VCAA 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.    

Review of the claims folder reveals substantial compliance 
with the VCAA sufficient to proceed with the disposition of 
the appeal.  Subsequent to the Board's November 2000 Remand, 
the RO sent the veteran three separate letters dated in 
October 2002, May 2003, and December 2003, in order to 
explain the notice and assistance provisions of the VCAA with 
respect to his pending claims.  The Board acknowledges that 
these letters were not provided prior to the initial 
determination and does not advise the veteran to submit to 
the RO any evidence in his possession relevant to the appeal.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  However, 
the Board does emphasize that this appeal stems from a 1993 
claim and October 1993 rating decision, both of which pre-
date the enactment of the VCAA and the promulgation of the 
implementing regulations.  The letters generally explain 
which portion of evidence needed to substantiate the claim, 
if any, the veteran has the responsibility to provide, and 
which portion of the evidence, if any, VA is obligated to 
obtain or will attempt to obtain on the veteran's behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  

Also, the February 2004 supplemental statement of the case 
includes the text of the statutes amended by the VCAA and the 
implementing regulations, which again disclose the notice and 
assistance requirements placed on VA.  On this point, the 
Board notes that the veteran has provided or authorized the 
release of certain evidence (primarily VA medical evidence), 
which, as discussed below, has been associated with the 
claims folder.  

In this case, although the VCAA notice letters to the veteran 
do not contain the specific "fourth element," the Board 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  The 
letters specifically identified certain evidence that the RO 
would secure.  They also asked the veteran to identify any 
other private, VA, or military medical treatment, as well as 
any other information or evidence he wanted the RO to secure.  
The letters ask the veteran to provide any other additional 
evidence.  The RO has properly pursued obtaining all evidence 
described by the veteran.  All the VCAA requires is that the 
duty to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard, supra; 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, the Board finds no 
indication of defective notice that is prejudicial to the 
veteran, such that proceeding to evaluate the appeal, if 
defect can be found, is harmless error. 

With respect to assistance, the RO has obtained relevant VA 
medical records, as authorized by the veteran, and a number 
of VA examination reports for each issue.  There is no other 
indication that relevant evidence remains outstanding.  The 
veteran's representative wrote in the June 2004 Appellant's 
Brief that several of the VA examination reports were not 
adequate and should be rescheduled.  As discussed in more 
detail below, the Board disagrees with the representative's 
contention.  The issues on appeal have been pending since 
1993, and the veteran and his representative have not 
identified any additional evidence for VA to obtain.  The 
veteran submitted records directly to the Board in May 2004.  
These records include a written statement by the veteran and 
various private medical records.  The Board finds that RO 
consideration of these records is not warranted because the 
medical records are not relevant to the issues on appeal.  
The Board has considered the veteran's May 2004 written 
statement as part of his appeal as he essentially reiterates 
his prior contentions.  Thus, the Board finds that the duty 
to assist has been satisfied.  38 U.S.C.A. § 5103A.    

II.  Legal criteria

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2003); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2003).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2003), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2003).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must determine whether the law or regulation 
identifies the type of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
The new provision should not be applied to the claim if it 
would produce retroactive effects.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the 
criteria for entitlement to compensation . . . may be applied 
to pending claims because their effect would be limited to 
matters of prospective benefits.").  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  For any date prior to the 
effective date of a revised regulation, the Board cannot 
apply the revised regulations.

With respect to all three issues on appeal, the RO considered 
both the old regulations and the new regulations in a 
February 2004 supplemental statement of the case and provided 
the rating criteria.  Therefore, the appellant and his 
representative were given notice of the old and new 
regulations for these disorders and have had an opportunity 
to submit evidence and argument related to both regulations.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

III.  Factual background

In a December 1992 VA pulmonary function test report, 
(prebronchodilator therapy) results document a baseline 
forced vital capacity (FVC) of 82 percent of predicted. FEV-1 
was 77 percent of predicted. The FEV-1/FVC ratio was 93 
percent. The report does not include post-bronchodilator 
results.  

According to an April 1993 VA examination report, the 
examiner noted the following medical history.  The veteran 
maintained that the service-connected epididymitis of the 
left testicle has worsened.  He felt that the infection 
during service had become chronic as evidenced by multiple 
episode of acute infection requiring medication with 
antibiotics.  The last infection requiring antibiotic 
treatment was in 1992, but he had no surgery on the left 
testicle.  He has not had prostatitis or a kidney stone, and 
he was not taking medication at the time of examination.  The 
veteran complained of constant pain.  He was impotent, and he 
experienced infrequent, painful erections over the last eight 
years.  He described acute infections with swelling, redness, 
and tenderness of the epididymitis.  He complained of 
recurrent urgency and frequency of urination and painful 
urination, and lifting any weight caused him pain.  Physical 
examination revealed that the left epididymitis was slightly 
enlarged and tender as compared to the right epididymitis.  
The examiner noted that the testicles were normal.  The 
diagnosis was chronic, left epididymitis.  

According to an April 1993 VA respiratory examination report, 
the veteran recounted that he had been prescribed a Proventil 
inhaler, Beconase nasal spray, and oral Theophylline to treat 
his COPD with emphysema.  The veteran listed the following 
subjective complaints:  he had dyspnea at rest and on 
exertion; he could climb only one flight of stairs and walk 
two to three blocks on level ground before developing 
dyspnea, he had wheezing but denied chronic cough and 
productive cough, he denied fever, chills, night sweats, and 
hemoptysis.  On physical examination, the VA physician noted 
the following:  the veteran was comfortable at rest, there 
was no increase in the anterior-posterior diameter of the 
chest, expansion was 48 to 49 inches, the lungs were clear to 
auscultation and percussion, but the breath sounds were harsh 
and tubular, breath sounds were decreased in the bases, there 
were no rales, rhonchi, or wheezes.  The examiner diagnosed 
COPD with pulmonary emphysema not diagnosed by clinical or 
laboratory examinations.

In a March 1998 VA respiratory examination report, the 
veteran complained of shortness of breath at rest and 
exertion, and he could only climb a flight of stairs and walk 
one to two blocks on level ground before developing shortness 
of breath.  A new development included a chronic, productive 
cough, bringing up approximately a quarter cup of thick, 
mucopurulent sputum every day.  There was no hemoptysis, and 
the veteran denied fever, chills, and night sweats.  Physical 
examination revealed that the veteran was comfortable at rest 
and there was no increase in the anterior-posterior diameter 
of the chest.  The veteran was not using intercostal muscles.  
His lungs were clear but the breath sounds were harsh and 
tubular and decreased in the bases.  He now had dry rales in 
both bases.  The diagnosis was COPD with pulmonary emphysema 
and chronic bronchitis. 

March 1998 VA pulmonary function tests (pre bronchodilator 
therapy) results documented a baseline forced vital capacity 
(FVC) of 80 percent of predicted. FEV-1 was 70 percent of 
predicted. The FEV-1/FVC ratio and DLCO (SB) results were not 
provided. The post-bronchodilator therapy results documented 
an FVC of 77 percent of predicted; FEV-1 was 62 percent of 
predicted. The FEV-1/FVC ratio and DLCO (SB) results were not 
provided.  According to the computerized interpretation, 
there was a small airways obstruction defect, which was 
interpreted as an insignificant response to the 
bronchodilator.  

VA examined the veteran in March 1998 to determine the 
condition of the veteran's residual kidney disorder.  The 
veteran reported that he experienced residual stomach 
symptoms due to his gallbladder surgery.  The cholecystectomy 
was performed in 1978 by VA.  The veteran complained of 
nausea with occasional vomiting, reflux, heartburn, 
regurgitation, chronic, cramping abdominal pain, alternating 
diarrhea and constipation, bloating, belching, burping, 
distention after meals.  Physical examination revealed that 
the veteran's abdomen had generalized tenderness more 
confined around the periumbilical area with no masses or 
organomegaly.  According to an ultrasound of the abdomen 
showed that the liver had very markedly increased 
attenuation.  No masses or ductal dilatation was noted, 
however, the posterior two-thirds of the liver could not be 
visualized in this individual.  The veteran was post-
cholecystectomy.  The common bile duct could not be seen on 
this examination.  The pancreas was echogenic with no 
discrete masses identified.  The kidneys were unremarkable.  
Other than the liver, the impression was an otherwise 
unremarkable study. 

In March 1998, VA examined the veteran for his epididymitis 
of the left testicle.  The veteran echoed the medical history 
documented in the 1993 VA report.  The examiner assessed that 
the veteran used a cane about 50 percent of the time.  He was 
given a sedentary residual functional capacity due to the 
interference of weight lifting with the epididymis problem.  
Under a sedentary residual functional capacity, the examiner 
noted that the veteran should be able to occasionally and 
frequently lift ten pounds; and the veteran could stand from 
two to four hours during an eight-hour day.  The physical 
examination revealed that the right testicle was within 
normal limits and the left testicle was slightly swollen.  
There was a three-centimeter soft tissue swollen mass above 
the testicle, which appeared to be on the epididymitis.  The 
examiner noted that the mass might just be generalized 
swelling of the epididymitis.  The remainder of the 
examination was within normal limits.  The diagnosis was 
chronic epididymitis and an undiagnosed mass of the right 
testicle.  

A March 1998 ultrasound of the testes revealed that the color 
flow study showed bilateral blood flow.  There was a sharply 
marginated, smoothly rounded mass in the scrotum at the apex 
of the left testis.  This had good through transmission and 
was thought to be cystic in nature.  On the right side there 
was fluid collection around the upper pole of the kidney.  Of 
some concern was a hypoechoic mass in the lower third of the 
right testis.  Blood flow could not be demonstrated within 
the mass, but it was not cystic in appearance.  The 
impression was that there was an epididymal cyst at the upper 
pole of the left testis.  

A July 1998 VA examination report reveals a diagnosis of 
postoperative status cholecystectomy.  The examiner 
specifically commented that, from a clinical standpoint, it 
was more likely than not that the veteran's abdominal 
complaints were related to recurrent chronic peptic ulcer 
symptoms. The examiner added that the symptoms were due to 
intrinsic disease of the stomach and esophagus rather than 
any residuals of gallbladder surgery.

A handwritten, July 1998 VA urologic examination note shows 
that the examiner concluded that there was no direct 
connection between epididymitis and the veteran's symptoms.

According to a September 1999 VA outpatient treatment note, 
the examiner documented that the veteran had normal external 
genitalia with testes descended bilaterally.  The veteran had 
some evidence of tenderness in the superior aspect of his 
left testicle that was consistent with the history of 
epididymitis.  No urethral discharge was noted.

VA examined the veteran's respiratory system again in 
November 2002. The veteran reported that he had a productive 
cough, particularly in the morning and with exertion.  He 
denied hemoptysis or anorexia, and he did not use oxygen 
therapy.  The veteran denied any periods of incapacitation 
due to his COPD and emphysema within the previous two years.  
Physical examination revealed that the veteran was in no 
respiratory distress.  His skin revealed no clubbing or 
cyanosis, his chest was clear to auscultation bilaterally, 
and there were no crackles, wheezes, or rales.  The examiner 
referred to PFT studies that were administered the day 
before, which indicated a decrease in the FEV1 and in the 
FEV1/FEC.  Bronchodilatory testing was performed and a mildly 
significant bronchodilatory effect was noted.  The (pre 
bronchodilator therapy) results documented a baseline forced 
vital capacity (FVC) of 70 percent of predicted. FEV-1 was 59 
percent of predicted. The FEV-1/FVC ratio was 66 percent.  
The DLCO (SB) results were not provided. The post-
bronchodilator therapy results documented an FVC of 74 
percent of predicted; FEV-1 was 66 percent of predicted. The 
FEV-1/FVC ratio was 69 percent.  The DLCO (SB) results were 
not provided.  The VA PFT examiner commented that the 
spirometry data was acceptable and reproducible, the veteran 
had a 20 year history of smoking cigarettes.  The VA 
examiner's impression was COPD.

In a November 2002 genitourinary examination report, a VA 
examiner diagnosed the veteran with resolved epididymitis, 
with no residuals from the event during service.

Also in November 2002, another VA examiner evaluated the 
veteran's residual cholecystectomy.  Based on the physical 
evaluation, the examiner diagnosed the veteran with no 
current residuals or sequelae from the operation during 
service.

VA examined the veteran's respiratory system again in 
February 2004.  The VA examiner noted that he had reviewed 
the Board's remand and the claims folder.  The veteran 
reported that he was taking Atrovent and flunisolide inhalers 
for his lung problems.  The veteran did not require either 
acute or chronic oxygen therapy.  Walking on level ground at 
a normal pace, he reportedly could walk one and a half blocks 
before having to stop to rest.  He had to stop after 
navigating one half flight of stairs.  He has never been 
treated for acute respiratory failure with intubation and 
ventilation.  The veteran did not complain of palpitation, 
orthopnea, or paraoxmal nocturnal dyspnea.  He coughed for 
the most part, which was nonproductive.  On occasion he 
produced a small amount of mucopurulent sputum.  Over the 
years, he had had episodes of lung infection requiring 
antibiotic therapy, but none recently.  The veteran denied 
hemoptysis and was not complaining of pleuritic chest pain.  
He did not complain of chills, fever, night sweats, or pedal 
edema.  Physical examination revealed that the anterior-
posterior dimension to the chest was increased, and breathing 
was labored at rest.  He coughed during the examination and 
the lungs were hyperresonant to percussion.  Breath sounds 
were greatly diminished throughout all lung fields.  He had 
classical findings for COPD.  The final diagnosis was COPD.  
The examiner commented that he had ordered the requested 
studies including pre and post-bronchodilator pulmonary 
function and a DLCO.  The examiner also ordered 
electrocardiograms.  Based on a review of the requested 
tests, which are listed in the following paragraph, the 
examiner noted that there was no evidence of abnormality on 
electrocardiogram (ECG), and the FEV1 best indicates the 
level of pulmonary disability.

The February 2004 VA PFT pre bronchodilator therapy results 
documented a baseline forced vital capacity (FVC) of 69 
percent of predicted. FEV-1 was 62 percent of predicted. The 
FEV-1/FVC ratio was 69 percent.  The post-bronchodilator 
therapy results documented an FVC of 76 percent of predicted; 
FEV-1 was 70 percent of predicted. The FEV-1/FVC ratio was 71 
percent.  The DLCO (SB) result was 62 percent.

According to a February 2004 VA dermatologic examination 
report, the examiner described a well-healed, 24 centimeter 
wide scar with and adjacent 4 centimeter scar on his abdomen.  
The examiner's impression was that the veteran had a well-
healed scar of the abdomen secondary to gallbladder surgery, 
and the veteran denied any scars or skin findings of his 
genitals or scrotum.  The examiner noted that she had 
reviewed the claims file.

Outpatient treatment records dated throughout the pendency of 
this claim show general treatment for the veteran's service-
connected COPD with emphysema.  These outpatient record 
predominantly are not relevant to the veteran's appeal 
because they do not relate to the issues on appeal.  The 
Board finds that these outpatient records lack probative 
weight in comparison to the VA examination reports discussed 
above, because they do not adequately address the criteria 
listed under the old or amended versions of Diagnostic Code 
6300. 

IV.  COPD

The appellant's service-connected COPD with emphysema has 
been rated under Diagnostic Code 6603.  During the pendency 
of this appeal, regulatory changes amended the VA Schedule 
for Rating Disabilities, 38 C.F.R. Part 4 (1996), including 
the rating criteria for evaluating respiratory disorders.  
See 61 Fed. Reg. 46720-46731 (September 5, 1996).  This 
amendment was effective October 7, 1996.

Prior to October 1996, Diagnostic Code 6603 provides that a 
10 percent evaluation is warranted for mild pulmonary 
emphysema with evidence of ventilatory impairment on 
pulmonary function testing and/or definite dyspnea on 
prolonged exertion. A 30 percent evaluation requires moderate 
pulmonary emphysema with moderate dyspnea occurring after 
climbing one flight of steps or walking more than one block 
on a level surface and pulmonary function test results which 
are consistent with findings of moderate emphysema. A 60 
percent evaluation requires severe pulmonary emphysema 
manifested by exertional dyspnea sufficient to prevent 
climbing one flight of steps or walking one block without 
stopping, ventilatory impairment of severe degree confirmed 
by pulmonary function tests, and marked impairment of health. 
38 C.F.R. § 4.97, Code 6603 (effective prior to October 7, 
1996).

Under the amended Diagnostic Code 6603 for emphysema, a 10 
percent rating is warranted when pulmonary function tests 
show a forced expiratory volume in one second (FEV-1) of 71- 
to 80-percent of predicted; or show the ratio of forced 
expiratory volume in one second to forced vital capacity 
(FEV-1/FVC) of 71 to 80 percent; or show a diffusion capacity 
of the lung for carbon monoxide by the single breath method 
(DLCO (SB)) of 66- to 80-percent of predicted. A 30 percent 
rating is warranted when FEV-1 is 56- to 70-percent of 
predicted; or FEV-1/FVC is 56 to 70 percent; or DLCO (SB) is 
56- to 65-percent of predicted. A 60 percent evaluation is 
warranted when FEV-1 is 40- to 55- percent of predicted; or 
FEV-1/FVC is 40 to 55 percent of predicted; or DLCO(SB) is 
40- to 55-percent of predicted; or when there is maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit). 38 C.F.R. § 4.97, Code 6603 
(effective October 7, 1996).

The Board finds that, in this case, neither the old nor the 
amended rating criteria are more favorable to the appellant's 
claim.  The Board concludes that, regardless of which set of 
rating criteria are applied, the objective medical evidence 
shows disability that more nearly approximates that which 
warrants the assignment of a 30 percent disability rating 
than a 60 percent disability rating.  See 38 C.F.R. § 4.7 
(2003).  The Board has considered the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
level of the appellant's disability in his favor; however, 
the preponderance of the evidence is against the assignment 
of a disability rating greater than 30 percent.

Although the Board has considered the appellant's entire 
medical history, recent treatment records present a clear, 
consistent picture of the appellant's level of respiratory 
functioning. 

With regard to the old criteria, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 30 percent under Diagnostic Code 6603.  The evidence 
outlined above fails to show severe pulmonary emphysema 
manifested by exertional dyspnea sufficient to prevent 
climbing one flight of steps or walking one block without 
stopping, ventilatory impairment of severe degree confirmed 
by pulmonary function tests, and marked impairment of health. 
38 C.F.R. § 4.97, Code 6603 (effective prior to October 7, 
1996).  Although the veteran consistently complained of 
dyspnea upon exertion of climbing stairs or walking several 
blocks, the physical examination and PFT results do not meet 
the criteria for a rating in excess of 30 percent.  Instead, 
the appellant's symptoms more nearly approximate the criteria 
for a 30 percent disability rating than the criteria for a 60 
percent disability rating.  Accordingly, the veteran's COPD 
with emphysema does not warrant a 60 percent disability 
rating under the old criteria.

With regard to the amended criteria, the PFT results dated 
after October 1996 do not meet the criteria for a 60 percent 
rating.  Although outpatient medical records are of record, 
they do not show that the appellant has required monthly 
visits to physicians for care of exacerbations.  Although the 
veteran does use prescribed medications and inhalers, both 
pre and post-bronchodilator results in the PFT reports do not 
meet the criteria for a 60 percent rating, nor is there 
evidence of maximum oxygen consumption of 15 to 20 ml/kg/min 
(with cardiorespiratory limit).  Because the appellant meets 
none of the bases for a 60 percent disability evaluation, a 
higher rating is not warranted under the amended regulations.

V.  Epididymitis.

The RO has evaluated this disorder pursuant to the criteria 
for epididymitis, and for residual surgical scarring.
 
Under rating criteria previously in effect, see 38 C.F.R. 
Part 4, Diagnostic Code 7512 (1993), epididymitis could be 
rated by analogy to chronic cystitis. 38 C.F.R. § 4.20 
(1993). 

The criteria for chronic cystitis provided for a zero percent 
rating for mild cystitis; a 10 percent rating for moderate 
cystitis, with pyuria, with diurnal and nocturnal frequency; 
a 20 percent rating for moderately severe cystitis, with 
diurnal and nocturnal frequency with pain and tenesmus; and a 
40 percent rating for severe cystitis with urination at 
intervals of 1 hour or less, and a contracted bladder. 
38 C.F.R. Part 4, Diagnostic Code 7512 (1993).

Under the new rating criteria effective on February 25, 1994, 
epididymitis is rated as urinary tract infection. 38 C.F.R. 
Part 4, Diagnostic Code 7525 (2003).

Urinary tract infections requiring long-term drug therapy, 1-
2 hospitalizations per year and/or requiring intermittent 
intensive management warrant a 10 percent rating; those with 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times per year), and/or 
requiring continuous intensive management warrant a 30 
percent rating. 38 C.F.R. § 4.115a.

The Board finds the preponderance of the evidence is against 
a compensable rating under the old and revised regulations 
for epididymitis and residual surgical scars.  The evidence 
fails to show moderately severe cystitis, with diurnal and 
nocturnal frequency with pain and tenesmus, or recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times per year), and/or 
requiring continuous intensive management.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition. See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  This applies to the 
veteran's post-surgical scarring.  Under the rating criteria 
in effect prior to August 30, 2002, superficial scars warrant 
a 10 percent evaluation if they are poorly nourished and 
subject to repeated ulceration or if they are tender and 
painful on objective demonstration. Scars may also be rated 
based on limitation of function of the part affected. 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, and 7805 (2002).

The rating criteria that became effective August 30, 2002, 
provide that superficial scars that are painful on 
examination or are unstable (frequent loss of skin over the 
scar) warrant a 10 percent evaluation. 38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804. Superficial scars that do not 
cause limited motion warrant a 10 percent evaluation if they 
involve an area or areas of 144 square inches (929 sq. cm.) 
or greater. 38 C.F.R. § 4.118, Diagnostic Code 7802. Scars 
that are deep or that cause limited motion warrant a 10 
percent evaluation if the area or areas of involvement 
exceeds 6 square inches (39 sq. cm.) or a 20 percent 
evaluation if the area or areas of involvement exceeds 12 
square inches ( 77 sq. cm.). 38 C.F.R. § 4.118, Diagnostic 
Code 7801. Otherwise, rate based upon the limitation of 
function of the affected part. 38 C.F.R. § 4.118, Diagnostic 
Code 7805.

The evidence of record in this case indicates that the post-
surgical scarring does not warrant a separate compensable 
rating under the old or amended regulations.  The February 
2004 VA dermatologic examiner found no complaints or 
residuals of any post surgical scarring.

VI.  Cholecystectomy

The veteran seeks a rating in excess of the noncompensable 
evaluation assigned for his service-connected residuals of a 
cholecystectomy.

The increased rating issue on appeal is one affecting the 
digestive system. General rating considerations for diseases 
of the digestive system are contained in 38 C.F.R. §§ 4.110-
4.113 (2003).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition. Consequently, certain 
coexisting diseases in this area, as indicated by the 
instructions under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14. 
38 C.F.R. § 4.113 (2003).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other. A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation. 38 C.F.R. § 4.114 (2003).

VA revised the schedular criteria by which certain 
gastrointestinal disabilities are rated during the pendency 
of the veteran's appeal. See 66 Fed. Reg. 29,486-489 (May 31, 
2001) (effective July 2, 2001). 

Specifically, 38 C.F.R. § 4.114 was amended and Diagnostic 
Codes 7311, 7312, 7343, 7344, and 7345 were revised. 
Diagnostic Code 7313 was removed and Diagnostic Codes 7351 
and 7354 were added. The changes, however, did not involve 
rating criteria under Diagnostic Codes 7318 (removal of 
gallbladder). See 66 Fed. Reg. 29,486-489 (May 31, 2001) 
(effective July 2, 2001).

In evaluating residuals of gallbladder removal, severe 
symptoms warrant a 30 percent rating. With mild symptoms, a 
10 percent evaluation is to be assigned. If the residuals are 
asymptomatic, a 0 percent rating is appropriate. Diagnostic 
Code 7318.

The evidence of record does not more nearly approximate the 
criteria for mild symptoms under Diagnostic Code 7318, and 
the November 2002 VA examination report was negative for 
current residuals of the cholecystectomy.

The evidence of record in this case indicates that the post-
surgical scarring does not warrant a separate compensable 
rating under the old or amended regulations.  The February 
2004 VA dermatologic examiner did not note tenderness, pain, 
or residuals of the abdominal surgical scarring.  See 
Esteban.

After a review of the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim. 
Finally, the evidence is not equipoise as to warrant the 
application of the benefit of the doubt doctrine. 38 C.F.R. § 
3. 102 (2003).

VII.  Conclusion

The veteran has provided various written statements in 
support of his claims for increased ratings.  He essentially 
maintains that his current nonservice-connected 
gastrointestinal problems are residuals of his service-
connected cholecystectomy and epididymitis.  As noted above, 
the VA medical evidence of record shows that there are no 
current residuals from the veteran's service-connected 
cholecystectomy and epididymitis.  The VA medical evidence 
further shows that the veteran's gastrointestinal troubles 
are due to other nonservice-connected disorders.  As the 
record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, his own opinions on 
medical diagnoses or severity are not competent. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The veteran and his representative contend that the VA 
examinations are not adequate for rating purposes.  They 
maintain that the examiners did not sufficiently examine the 
veteran or accurately discuss the manifestations of the 
disabilities on appeal.  The Board does not agree.  The Board 
finds that the VA examiners adequately examined the veteran 
and thoroughly addressed the current severity of his 
disabilities and complied with the Board's prior remand 
requests for additional examinations of the veteran's 
appealed disabilities in light of the amended regulations 
applicable in this case.  Furthermore, the veteran and his 
representative have not submitted any medical evidence 
refuting the findings of the VA examiners.  This case has 
been pending since 1993 and the Board finds that the evidence 
of record is sufficient to reach a decision with respect to 
these claims.

Accordingly, the preponderance of the evidence demonstrates 
that a disability ratings in excess of those currently 
assigned under either the old or the amended criteria are not 
warranted.  In exceptional cases where a schedular evaluation 
is found to be inadequate, the RO may refer a claim to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2003).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2003).

The Board notes first that the schedular evaluations for the 
disability in this case are not inadequate.  Higher ratings 
are provided for impairment due to respiratory disabilities, 
cholecystectomy, epididymitis, and post-surgical scarring; 
however, the medical evidence reflects that those 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The appellant has not been hospitalized for 
his service-connected disorders; therefore, his disability 
has not required frequent periods of hospitalization.  With 
respect to any adverse effect on his employment, it bears 
emphasizing that the schedular rating criteria are designed 
to take such factors into account.  The schedule is intended 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2003).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.



ORDER

Entitlement to a disability rating greater than 30 percent 
for COPD with emphysema is denied.

Entitlement to a disability rating greater than 10 percent 
for epididymitis of the left testicle is denied.

Entitlement to a compensable disability rating for 
cholecystectomy is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



